FILED
                             NOT FOR PUBLICATION                                 OCT 05 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAUN DARNELL GARLAND,                              No. 09-15079

               Plaintiff - Appellant,               D.C. No. 1:06-cv-00198-OWW-
                                                    GSA
   v.

A. K. SKRIBNER; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

        The district court properly dismissed Shaun Darnell Garland’s (“Garland”)

claims against defendant Lewis, without prejudice, so that Garland could re-file

them in the proper venue. See 28 U.S.C. § 1391(b) (“A civil action . . . may . . . be

brought only in . . . a judicial district in which a substantial part of the events or

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
omissions giving rise to the claim occurred, or a substantial part of property that is

the subject of the action is situated . . .”); see also Fed. R. Civ. P. 21 (permitting

the court, on just terms, to drop a party).

      Contrary to Garland’s contention, the district court did not err by denying

his motion to transfer him from state to federal custody because he had already

been transferred to a different state prison. See Dilley v. Gunn, 64 F.3d 1365, 1368

(9th Cir. 1995).

      Garland’s remaining contentions are unpersuasive.

      AFFIRMED.




                                              2                                    09-15079